DETAILED ACTION
This office action is responsive to communication filed on February 5, 2021.
Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 11, that Jung fails to disclose, teach, or even fairly suggest that the pattern of sacrificial material is a checkerboard pattern.
The Examiner respectfully disagrees.  The recitation that “the pattern of sacrificial material is a checkerboard pattern” is broad.  Jung teaches that a pixel array (810, figure 1) “may include a plurality of pixels arranged in rows and columns in a matrix structure”, paragraph 0049.  Jung teaches that a pattern of the mold layer (i.e. sacrificial material, 46) is formed by forming a mask pattern on the mold layer (46, figure 8C, paragraph 0086).  The mask pattern is used to form grid trenches (Tg, figure 8C) in which grid material is filled so as to form grid patterns (50, see paragraphs 0086 and 0087).  Jung teaches that the grid trenches/grid patterns have a “mesh shape” (see paragraphs 0063 and 0086).  Based upon these recitations, it is clear that the portions of sacrificial material (46) form a grid (i.e. a checkerboard pattern).  The sacrificial material (46) for each pixel (see figure 8C) is associated with its on photodiode (PD).  Because the pixels are arranged two-dimensionally (i.e. in rows and columns), and a portion of sacrificial material (46) is formed on each pixel (e.g. as shown in figure 8C), the alternating portions of sacrificial material (46) formed on alternating pixels form a checkerboard pattern.
Therefore, the rejection is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung (US 2019/0386049).

	Consider claim 11, Jung teaches:
	A method of manufacturing an image sensor (see figures 8A-8F), comprising: 
	forming a pattern of sacrificial material (mold layer, 46, figure 8C) on a buffer layer (anti-reflective layer, 40) on a substrate (10, see figure 8C, paragraphs 0077, 0085 and 0086), wherein the pattern of sacrificial material is a checkerboard pattern (Jung teaches that a pixel array (810, figure 1) “may include a plurality of pixels arranged in 
	forming a spacer pattern (grid pattern, 50) on the buffer layer (40) and on side walls of the sacrificial material (46) making up the pattern of sacrificial material (see figure 8D, paragraph 0087), the spacer pattern (50) defining a grid having openings (see paragraph 0063, figure 8D); 
	removing the pattern of sacrificial material (46, see figures 8D and 8E, paragraph 0088); and 
	forming an array of color filters (60) in the openings (see figure 8F, paragraph 0089).



	Consider claim 19, and as applied to claim 11 above, Jung further teaches forming a plurality of microlenses (65) on the color filter array (60, see figure 2, paragraph 0057).

	Consider claim 20, and as applied to claim 11 above, Jung further teaches forming an additional sacrificial material pattern (46) on the buffer layer (40) to define a side wall on which the spacer pattern (50) is formed on a periphery of the spacer pattern (For instance, in figure 8D, portions of sacrificial material (46, i.e. an additional sacrificial material pattern) are formed on the buffer layer (40) at the right-most and left-most pixel locations in figure 8D (i.e. on a periphery of the spacer pattern, 50).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0386049) in view of Kurihara et al. (US 2014/0199801).

	Consider claim 12, and as applied to claim 11 above, Jung further teaches that said forming the pattern of sacrificial material (46) comprises: 
	depositing a layer of sacrificial material; and etching the layer of sacrificial material (see paragraph 0086), 
	wherein said removing the sacrificial material (46) comprises etching the pattern of sacrificial material with a wet etching process (see paragraph 0088).
	However, Jung does not explicitly teach that the etching of the layer of sacrificial material is a dry etching process.

	However, Kurihara et al. additionally teaches that etching of the layer of sacrificial material (“sacrificial layer”) is a dry etching process (see figure 6B, paragraph 0008).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the etching of the layer of sacrificial material taught by Jung be a dry etching process as taught by Kurihara et al. as this only involves combining prior art elements according to known methods to yield predictable results such forming the sacrificial material pattern of Jung.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0386049) in view of Holscher et al. (US 2007/0238035).

	Consider claim 18, and as applied to claim 11 above, Jung teaches forming the pattern of sacrificial material (46) on the buffer layer (40, figure 8C) comprises forming a plurality of portions (46) on the buffer layer (see figure 8C), wherein each one of the plurality of portions (46) comprises the sacrificial material (see figure 8C, paragraph 0086), and wherein the plurality of portions (46) are separate and spaced apart from one another (see figure 8C).
	However, Jung does not explicitly teach that the plurality of portions are rectangular prisms.

	However, Holscher et al. additionally teaches that the plurality of sacrificial layer portions (305) are rectangular prisms (see figures 2C-2G, paragraphs 0041 and 0044).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sacrificial layer portions taught by Jung be shaped as rectangular prisms as taught by Holscher et al. for the benefit of providing improved optical crosstalk and improved color separation with a minimum of added complexity to the manufacturing process and/or increase in fabrication costs (Holscher et al., paragraph 0010).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Jung in view of Seo et al. (US 2020/0258928).

	Consider claim 14, and as applied to claim 13 above, Jung does not explicitly teach forming a layer of adhesive material on the pattern of support material before said forming the pattern of sacrificial material on the buffer layer on the substrate.
	Seo similarly teaches a dielectric layer (320) layered over a substrate containing photodiodes (PD, figure 1A, paragraphs 0024 and 0030).
	 However, Seo additionally teaches forming a layer of adhesive material (adhesive layer, 400) on the pattern of support material (320) before said forming spacers (450) on the substrate (see paragraphs 0032 and 0033).


	Consider claim 17, and as applied to claim 14 above, the combination of Jung and Seo teaches that said forming the pattern of sacrificial material on the buffer layer on the substrate further comprises forming the pattern of sacrificial material on a portion of the layer of adhesive material on the pattern of support material, as Seo teaches forming the layer of adhesive material (400) on the pattern of support material (320, see claim 14 rationale) and forming the spacers (450) on the adhesive material (400, see figure 1A), and Jung teaches forming the pattern of sacrificial material (46) at the same layer as the spacers (50, see figure 8D).

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

Consider claim 15, the prior art of record does not teach nor reasonably suggest that said forming the spacer pattern on the sacrificial material making up the pattern of sacrificial material further comprises forming the spacer pattern on the layer of adhesive material on the pattern of support material, in combination with the elements recited in parent claims 11, 13 and 14.

	Consider claim 16, the prior art of record does not teach nor reasonably suggest that said forming the spacer pattern on the side walls of the sacrificial material making up the pattern of sacrificial material further comprises forming the spacer pattern on a center of the layer of the adhesive material on the pattern of support material, in combination with the elements recited in parent claims 11, 13 and 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696